              Case 2:19-cv-01972-JCC Document 22 Filed 07/23/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    SAUNDRA SHECTHMAN,                                 CASE NO. C19-1972-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    HOLLAND AMERICA LINE, INC., et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to continue the trial
18   and related case management dates (Dkt. No. 21). Finding good cause, the motion is
19   GRANTED. Case management dates are continued as follows:
20
                         Event                            Current Date              Revised Date
21

22    Discovery Cutoff                                 September 12, 2021       November 14, 2021

23    Mediation                                          August 16, 2021        November 26, 2021
      Dispositive Motions Due                            October 12, 2021       December 14, 2021
24

25    Proposed Pretrial Order Due                       December 30, 2021          March 4, 2022

26


     MINUTE ORDER
     C19-1972-JCC
     PAGE - 1
             Case 2:19-cv-01972-JCC Document 22 Filed 07/23/21 Page 2 of 2




                        Event                      Current Date         Revised Date
 1

 2   Trial Briefs and Proposed Voir Dire / Jury   January 3, 2022      March 7, 2022
     Instructions Due
 3
     4-Day Jury Trial                             January 10, 2022     March 14, 2022
 4

 5

 6         DATED this 23rd day of July 2021.
 7                                                  Ravi Subramanian
 8                                                  Clerk of Court

 9                                                  s/Paula McNabb
                                                    Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1972-JCC
     PAGE - 2
